DETAILED ACTION

This Office action is in response to papers filed on 1 September 2021.

Claims 1-4 are pending and presented for examination.

The terminal disclaimer filed on September 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. US 10,634,325 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance:
	While the references of prior art teach of a light emitting element array made by bonding a plurality of LED chips onto a surface or the use of an electric component mounting system which includes a mark-image taking device which takes an image of at least one fiducial mark along with an illuminated device that includes a light source, or the use of a coordinate sensor as being able to detect the exact position of a target mark, none of these references taken either alone or in combination with the prior arts 
(claims 1-4) “...a mark camera configured to image a region which includes at least a portion of the illuminant in the light emitting component to acquire a light emitting component image and to image a fiducial mark which is on the board to acquire a mark 
image;
a parts camera configured to image the light emitting component to acquire a holding state of the light emitting component which is held by the component holder;…:,
in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the Applicant's invention defines over the prior art(s) of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2000183404 A		Yamamoto et al.
US Patent No. US 6,931,716 B2		Suhara et al.
US Patent Application Publication No. US 2012/0249484 A1		Hata et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        October 5, 2021

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119